DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments to claims 1, 5, 9, 13, and 19 with respect to the Claim objections have been fully considered and are sufficient to overcome all objections.  The objections to Claims 1, 5, 9, 13, and 19 have been withdrawn. 
Applicant’s amendments to claims 19 with respect to the 112(f) interpretation have been fully considered and are sufficient to avoid invoking 112(f) interpretation for any claim limitations.  The 112(f) interpretations have been withdrawn. 
Applicant’s amendments to claims 1, 9, and 19 with respect to the rejections under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-19 under 35 USC 112(b) have been withdrawn. 
Applicant’s amendments to the specification with respect to the rejections under 35 USC 112(a) have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-19 under 35 USC 112(a) have been withdrawn. 
Applicant's arguments with respect to rejections under 35 USC 103 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the cited documents do not teach a hole positioned onto a peg by the robot, examiner respectfully disagrees and the rejections under 35 USC 103 are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8-9, 12-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friz et al (US 20160082557; hereinafter referred to as Friz) in view of Motoyoshi et al (US 20160052135; hereinafter referred to as Motoyoshi).
Regarding Claim 1,  Friz teaches: a computer implemented method (see at least control system in par. 0045 interpreted to mean the robot functions are computer- adapted to control an industrial robot in an assembly process (see at least assembly process in par. 0031 and industrial robot in Fig. 1), the assembly process provided for assembling a first and a second component (see at least par. 0002), the first component comprising a peg portion (see at least bolt 10 in Fig. 3 and par. 0031) and the second component comprising a hole portion matching the peg portion (see at least collar 20 in Fig. 3 and par. 0031), the first component being fixed (see at least workpieces 18, 19 clamped with bolt 10 by clamp foot 62 in Fig. 3 and in par. 0036, 0039 interpreted as the bolt being fixed) and an orientation of the second component being adjustably controlled by the industrial robot (see at least “sensors associated with robot 70 serve to align fastening torque tool 50 and nut 20 with bolt 10” in par. 0039 and Fig. 3 interpreted as the robot moving the collar/nut 20 to align it with the fixed bolt 10) wherein the method comprises: 
 Friz teaches adjusting the position of the collar/nut and aligning it with the bolt using force sensors (see par. 0039). Friz fails to teach all of the details of  controlling, at an adjustment phase, the position of the second component to contact the hole portion with the peg portion of the first component, and - aligning, at an alignment phase, an alignment angle of the hole portion of the second component to allow the hole portion of the second component to be inserted onto the peg portion of the first component, wherein a transition from the adjustment phase to the alignment phase only takes place if a three-point contact between the hole portion of the second component and the peg portion of the first component is identified. Motoyoshi teaches the details of the adjustment and alignment phases, but with a robot that adjusts the position of a peg to be inserted into a hole. Motoyoshi teaches specifically:
controlling, at an adjustment phase  (see at least fitting member W interpreted as the first component with peg portion and fitted section Q interpreted as the second component with the hole portion in par. 0060 and Fig. 3A, see also the point contact operation s100 in par. 0059 interpreted as the adjustment phase) 
aligning, at an alignment phase (see at least surface contact operation s120 in par. 0066), an alignment angle (see at least Ay in par. 0066 and surface contact operation s120 occurring before fitting operation s130 in Fig. 2B and fitting operation described in par. 0069, surface contact operation s120 is interpreted as an alignment angle adjustment that allows the fitting operation (insertion) to occur), 
wherein a transition from the adjustment phase to the alignment phase only takes place if a three-point contact between the hole portion of the second component and the peg portion of the first component is identified (see at least line contact operation s110 interpreted as identifying three-point contact, as line contact involves more than three points in contact, and this contact is made to occur before the surface contact operation s120). Given that Friz teaches moving the hole portion (collar/nut) and aligning it with a fixed peg portion (bolt), it would be obvious to do the same sequential alignment method taught by Motoyoshi wherein the robot moves the fitted section rather than the work piece.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Friz to incorporate the teachings of Motoyoshi wherein the robot brings the work piece and insertion hole in contact with each other and aligns the two components using a process that requires line contact before a rotational alignment that enables insertion. The 
	
Regarding Claim 4, Friz as modified by Motoyoshi teaches the method according to claim 1 (see Claim 1 analysis), Friz doesn’t explicitly teach the following, but Motoyoshi does teach wherein the alignment phase comprises monitoring the alignment angle for the hole portion of the second component (see at least Ay in par. 0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Friz to incorporate the teachings of Motoyoshi wherein the robot rotates by an angle Ay to further align the peg and hole portions. The motivation to incorporate the sequential alignment process of Motoyoshi would be to manage the contact between the work piece and fitting section in a controlled manner in which abnormalities can be detected and the work piece getting caught or deformed can be avoided (see par. 0014).

Regarding Claim 5, Friz as modified by Motoyoshi teaches the method according to claim 1 (see Claim 1 analysis). Friz further teaches wherein the hole of the second component comprises a fastener with threaded hole (see at least “Component 21 comprises a permanent nut or collar member for operative threading onto threaded portion 13 of bolt 10” in par. 0023 and Fig. 6) and the peg of the first component comprises a threaded fastener with an external male thread (see at least threaded portion 13 in Fig. 3 and in par. 0021).

Regarding Claim 6, Friz as modified by Motoyoshi teaches the method according to claim 5 (see Claim 5 analysis), Friz further teaches further comprising: 
rotating the second component once an alignment between the hole portion of the second component and the peg portion of the first component has been established (see at least “FIG. 4 is similar to FIG. 3 but illustrates a fastener with a nut or collar in aligned position for rotating onto the threaded fastener” in par. 0014, see also “Positioning and introduction of hex key 40 onto recess 14 is facilitated by the sensors associated in the axes of the sensing robot. Socket 30 is then spun to thread nut 20 onto pin 10” in par. 0031). 
Regarding Claim 8, Friz as modified by Motoyoshi teaches the method according to claim 1 (see Claim 1 analysis). Friz further teaches wherein inserting the hole portion of the second component onto the peg portion of the first component is arranged to be gravity independent (see at least orientation of clamp plate 62 in Fig. 2 and bolt 10 in Fig. 3 interpreted as the robot threading the collar/nut 20 onto the bolt 10 horizontally, so gravity is not assisting the insertion process). Note “arranged to be gravity independent” is interpreted as gravity is not assisting the force needed to insert the hole portion onto the peg portion. 

Regarding Claim 9, Friz teaches a control system arranged adapted to control an industrial robot in an assembly process (see at least control system in par. 0045), the assembly process provided for assembling a first and a second component (see at least par. 0002), 
the first component comprising a peg portion (see at least bolt 10 in Fig. 3 and par. 0031) and 
the second component comprising a hole portion matching the peg portion (see at least nut/collar 20 in Fig. 3 and par. 0031), 
the first component being fixed (see at least workpieces 18, 19 clamped with bolt 10 by clamp foot 62 in Fig. 3 and in par. 0036, 0039 interpreted as the bolt being fixed) and an orientation of the second component being adjustably controlled by the industrial robot (see at least “sensors associated with robot 70 serve to align fastening torque tool 50 and nut 20 with bolt 10” in par. 0039 and Fig. 3 interpreted as the robot moving the collar/nut 20 to align it with bolt 10) the control system comprising a control unit, wherein the control unit is adapted to (see at least control system in par. 0045 interpreted as a control system with a control unit). 
Friz as modified by Motoyoshi teaches a control unit adapted to: control, at an adjustment phase, the position of the second component to contact the hole portion with the peg portion of the first component, and - adjust, at an alignment phase, an alignment angle of the hole portion of the second component to allow the hole portion of the second component to be inserted onto the peg portion of the first component, wherein a transition from the adjustment phase to the alignment phase only takes place if a three-point contact between the hole portion of the second component and the peg portion of the first component is identified (see Claim 1 analysis for rejection of the functions).

Regarding Claim 12, Friz as modified by Motoyoshi teaches the control system according to claim 9 (see Claim 9 analysis), wherein during the alignment phase the control unit is further adapted to monitor the alignment angle for the hole portion of the second component. (see Claim 4 analysis for rejection of the monitoring function)

Regarding Claim 13, Friz as modified by Motoyoshi teaches the control system according to claim 9 (see Claim 9 analysis). Friz further teaches wherein the hole of the second component comprises a fastener with threaded hole (see at least “Component 21 comprises a permanent nut or collar member for operative threading onto threaded portion 13 of bolt 10” in par. 0023 and Fig. 6) and the peg of the first component comprises a threaded fastener with an external male thread (see at least threaded portion 13 in Fig. 3 and in par. 0021).


Regarding Claim 14, Friz as modified by Motoyoshi teaches The control system according to claim 9 (see Claim 9 analysis). Friz further teaches wherein the peg of the first component comprises a threaded fastener with an external male thread (see Claim 5 analysis).
Regarding Claim 16, Friz as modified by Motoyoshi teaches The control system according to claim 9 (see Claim 9 analysis) wherein the control unit is adapted to allow inserting the hole portion of the second component onto the peg portion of the first component to be gravity independent (see Claim 8 analysis for rejection of the function).

Regarding Claim 17, Friz teaches an industrial robot arrangement (see at least Fig. 1 and 2), comprising: - an industrial robot (see at least Fig. 1 and 2), and Friz as modified by Motoyoshi teaches a control system according to claim 9 (see Claim 9 analysis).
Regarding Claim 19, because Friz teaches an “industrial robot uses its manipulator to repeatedly carry out preprogrammed movement patterns independently” (see par. 0020) it is inherent that the robot is controlled by a non-transitory computer program product comprising a non-transitory computer readable medium having stored thereon computer program means for operating a control system because the preprogrammed movements need to be stored on a non-transitory medium in order to be executed. 
Friz as modified by Motoyoshi teaches a control system arranged adapted to control an industrial robot in an assembly process, the assembly process provided for assembling a first and a second component, the first component comprising a peg portion and the second component comprising a hole portion matching the peg portion, the first component being fixed and an orientation of the second component being adjustably controlled by the industrial robot, the control system comprising a control unit, wherein the computer program product comprises: - code for controlling, by the control unit at an adjustment phase, the position of the second component to contact the hole portion with the peg portion of the first component, and - code for aligning, by the control unit at an alignment phase, an alignment angle of the hole portion of the second component to allow the hole portion of the second component to be inserted onto the peg portion of the first component, wherein a transition from the adjustment phase to the alignment phase only takes place if a three-point contact between the hole portion of the second component and the peg portion of the first component is identified (see Claim 1 for rejection of the functions).

Claims 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friz in view of Motoyoshi and Schreiber et al (US 20120330463; hereinafter referred to as Schreiber).
Regarding Claim 2, Friz as modified by Motoyoshi teaches the method according to claim 1 (see Claim 1 analysis). Friz further teaches, but wherein the adjustment phase comprises: 
controlling the orientation of the second component (see at least robot controlling orientation of nut/collar20 in Fig. 3, 4)
Friz fails to explicitly teach all of the following, but Motoyoshi does teach controlling the position/orientation of the peg portion
such that the hole portion of the second component forms an initial contact with the peg portion of the first component (see at least point contact operation s100 in par. 0059).
Motoyoshi teaches measuring a first contact force between the hole and the peg (see at least Fx in par. 0066 and Fig. 2B), and adjusting the position of the peg based on the contact force (see at least force controlling to cause Fx, Fz to reach objective force of 3N in par. 0066 interpreted as adjusting position until the force reaches the objective force). 

Friz and Motoyoshi fail to teach measuring contact pressure rather than force, but Schreiber does teach identifying peg-hole contact by measuring a contact pressure and adjusting the position of the peg based on the contact pressure (see at least sensing contact pressure and switching to non-rigid force/momentum control in par. 0032 and 0041 and pushing the robot away to a more favorable insertion position in par. 0034-0035) 
Given that Friz already teaches adjusting the position of the hole portion rather than the peg, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Friz and Motoyoshi to incorporate the teachings of Schreiber wherein the contact pressure is measured to identify contact and move the component to a more favorable insertion position. The motivation to incorporate the teachings of Schreiber would be to identify contact and push the robot towards the center of the insertion point, which reduces the feed time of joining the two components (see par. 0037)

Regarding Claim 3, Friz as modified by Motoyoshi teaches the method according to claim 1 (see Claim 1 analysis). Friz fails to explicitly teach all of the following, but Motoyoshi does teach wherein the three-point contact is identified by measuring a second contact force between the hole and the peg (see at least force controlling Fz to be an objective 4N in par. 0062 and Fig. 2B, force controlling is interpreted as adjusting the fitting member’s position until Fz reaches 4N, which is when line contact or three-point contact is identified).
Motoyoshi fails to teach sensing pressure, but Schreiber does teach measuring contact pressure (see at least sensing contact pressure and switching to non-rigid force/momentum control in par. 0032 and 0041).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Friz and Motoyoshi to incorporate the teachings of Schreiber wherein the contact pressure is measured to identify contact and move the component to a more favorable insertion position. The motivation to incorporate the teachings of Schreiber would be to identify contact and push the robot towards the center of the insertion point, which reduces the feed time of joining the two components (see par. 0037).
Regarding Claim 10, Friz as modified by Motoyoshi teaches the control system according to claim 9 (see Claim 9 analysis). Friz as modified by Motoyoshi and Schreiber teaches wherein during the adjustment phase the control unit is further adapted to: - control the orientation of the second component such that the hole portion of the second component forms an initial contact with the peg portion of the first component, - measure a first contact pressure between the hole and the peg, and - adjust the position of the hole based on the contact pressure. (see Claim 2 analysis for rejection of the functions)

Regarding Claim 11, Friz as modified by Motoyoshi teaches the control system according to claim 9 (see Claim 9 analysis). Friz as modified by Motoyoshi and Schreiber teaches wherein the control unit is further adapted to identify the three-point contact by measuring a second contact pressure between the hole and the peg.  (see Claim 3 analysis for rejection of the function)

Claim 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friz in view of Motoyoshi and Shekar et al (US 20200219332; hereinafter referred to as Shekar).

Regarding Claim 7, Friz as modified by Motoyoshi teaches the method according to claim 1 (see Claim 1 analysis). Friz and Motoyoshi fail to explicitly teach an oil filter, but Shekar does teach wherein the second component is an oil filter (see at least robotic arm unscrewing and replacing oil filter in par. 0035).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Friz and Motoyoshi to incorporate the teachings of Shekar wherein the robotic arm replaces a vehicle’s oil filter. The motivation to incorporate the teachings of Shekar would be to make the oil filter replacement process more convenient for the owner by automating it 
	
Regarding Claim 15, Friz as modified by Motoyoshi teaches the control system according to claim 9 (see Claim 9 analysis). Friz as modified by Motoyoshi and Shekar teaches wherein the hole of the second component is an oil filter (see Claim 7 analysis for rejection of the function).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friz in view of Motoyoshi and Zhang et al (US 20070169231; hereinafter referred to as Zhang).
Regarding Claim 18, Friz in view of Motoyoshi teaches the industrial robot arrangement according to claim 17 (see Claim 17 analysis). Friz and Motoyoshi fail to explicitly teach the following, but Zhang does teach wherein the industrial robot is a velocity-controlled robot (see at least velocity controller in par. 0053 and velocity control in par. 0054)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Friz and Motoyoshi to incorporate the teachings of Zhang wherein the industrial robot is velocity controlled. The motivation to incorporate the teachings of Zhang would be to control the velocity to maintain a desired contact force between the parts being assembled (see par. 0053) which improves reliability and safety of the process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parikh et al (US 20190337150) discloses a robot that screws a lid onto a bottle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664